IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHARLES JONES,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
       Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2988

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 27, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Charles Jones, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

       DENIED. See Lambrix v. State, 698 So. 2d 247 (Fla. 1996) (stating that claims

of ineffective assistance of postconviction counsel do not present a valid basis for

relief).

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.